Citation Nr: 1533018	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to Dependency and Indemnity Compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to July 1974.  The Veteran died in November 2007.  The appellant seeks to establish eligibility to VA benefits as the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative determination rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The appellant and the Veteran purportedly began cohabitating between 1972 and 1974 in Texas. 

2.  The appellant and the Veteran were formally married in June 2007, and had no children during the course of their relationship. 

3.  Prior to June 2007, the appellant and the Veteran had not formed either a valid informal marriage in Texas or a deemed valid marriage for VA purposes.

4.  The Veteran died in November 2007.



CONCLUSION OF LAW

The appellant is not eligible to be the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to Dependency and Indemnity Compensation benefits.  38 U.S.C.A. §§ 103, 1304, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.22, 3.50, 3.52, 3.53, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

In the context of a claim for Dependency and Indemnity Compensation benefits, notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C.A. § 5103(a); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for Dependency and Indemnity Compensation benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing notice.  

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein, as the above-referenced claim is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Even so, with regard to the appellant's claim for recognition as the surviving spouse, the RO provided a notification letter in February 2009 that satisfied the duty to notify provisions prior to the adjudication of that matter in May 2009.  

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes marriage, divorce, and death documentation for the Veteran as well as his first wife and for the appellant's first husband.  Therefore, the available records and evidence have been obtained in order to make an adequate determination as to this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The appellant seeks recognition as the surviving spouse of the Veteran, who died in November 2007.  In particular, the appellant has asserted that she and the Veteran were in a common law marriage at some point between 1972 and 1974 until they were officially married in June 2007. 

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j), and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

VA Dependency and Indemnity Compensation benefits payable under 38 U.S.C.A. § 1310(a) may be paid to a surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran:  (1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the veteran's death or injury was incurred or aggravated; or (2) for one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

There are special provisions for recognition as a surviving spouse of a veteran who was rated totally disabled at the time of death.  A surviving spouse of a veteran who was rated totally disabled at the time of death is entitled to benefits only if:
(1) the surviving spouse was married to the veteran for one year or more immediately preceding the veteran's death; or (2) a child was born of the marriage or was born to them before the marriage.  38 C.F.R. §3.22(d).

Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if:  (a) The marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 C.F.R. § 3.52.

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).  

In jurisdictions where marriages other than by ceremony are recognized, evidence to prove the existence of a common law marriage includes affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  That evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).

When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

In determining whether or not a person is or was the spouse of a veteran, VA will look to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c).  In determining whether VA may consider a purported common law marriage as a valid marriage for VA purposes, VA must apply state law, including state law evidentiary burdens.  See Burden v. Shinseki, 727 F.3d. 1161, 1164 (Fed. Cir. 2013) (holding that Alabama's standard requiring "clear and convincing" proof for establishing a common law marriage controlled; VA's "benefit-of-the-doubt" rule was inapplicable in this context).

The State of Texas provides for common law marriage, with such an arrangement being called an informal marriage under state law.  In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that (1) a declaration of their marriage has been signed; or (2) the man and woman agreed to be married and after the agreement they lived together in Texas as husband and wife and they represented to others that they were married.  Tex. Fam. Code Ann. § 2.401(a) (2005).  A person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable.  Tex. Fam. Code Ann. § 2.401(d).  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).

By way of history, the appellant has testified that she married her first husband, E. R. V., prior to 1974.  

A marriage certificate showed that the Veteran and his first wife, W. M. G., were married in October 1961.  The Veteran's first wife was the mother of all his children, whose birth certificates were included in the evidence of record.  

On his February 1974 service separation examination report, the Veteran listed the appellant as his next of kin.  In an August 1974 claim, the Veteran indicated that he had been married to the appellant since October 1961.

In January 1980, the RO requested that the Veteran complete a VA Form 21-686c for identification of his dependents.  The Veteran did not return any information on his dependents.  Additional evidence of record showed that he was paid as a single veteran, with no dependents thereafter until August 2007.  

In a July 2002 statement, the Veteran's daughter requested medical and financial assistance for her mother, the Veteran's first wife.  She indicated that the Veteran and W. M. G. had separated in 1967 for lack of family support but had never divorced.  She also submitted handwritten statements from neighbors that had lived near the Veteran and his first wife in Huntsville, Texas.

A divorce decree reflects that the Veteran and W. M. G. were divorced in May 2007.  A marriage certificate showed that the Veteran and the appellant were married in June 2007.  In August 2007, the Veteran submitted a completed VA Form 21-686c, identifying the appellant as his dependent.  

The Veteran died in November 2007.  His death certificate listed the immediate cause of his death as metastatic lung cancer, as well as listed his marital status as married.

In December 2007, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, claiming entitlement to service connection for the Veteran's cause of death.  She asserted that she was the surviving spouse of the Veteran.  

The Veteran's eldest daughter filed a claim for burial benefits in January 2008.  In a March 2008 letter, the RO awarded the Veteran's daughter funeral burial expenses.    

Entitlement to service connection for the cause of the Veteran's death was established in a March 2008 rating decision.  In an April 2008 letter, the RO informed the appellant that it was still working on her claim for Dependency and Indemnity Compensation benefits and needed copies of public records ending the previous marriages of the Veteran and the appellant.  In June 2008, the appellant submitted the death certificate for her first husband, E. R. V., who died in June 2006.  It listed his marital status as unknown. 

In August 2008, the appellant submitted a VA Form 21-4170, Statement of Marital Relationship, indicating that she began living with the Veteran as husband and wife in April 1973.  At that time, the appellant also submitted lay statements from two other individuals.  Friends identified as G. T. and E. E. each verified that they had known the appellant all her life and that the appellant had lived with the Veteran for 35 or 36 years while they were both married to other people before becoming legal man and wife in June 2007.  In an additional August 2008 statement, the appellant indicated that she began living with the Veteran as husband and wife since April 1972.

In an August 2008 letter, the RO informed the appellant that her claim was denied, as she failed to send requested information to assist in establishing her common law marriage to the Veteran.  In a May 2009 administrative determination, the RO indicated that the appellant's dependency claim was denied, as she was not married to the Veteran for at least one year immediately preceding his death and it could not establish her common law marriage to the Veteran prior to the date the Veteran was legally divorced from his first wife, W. M. G. 

In an April 2010 statement, the appellant asserted that she had provided information to establish that she and the Veteran were in a common law marriage for 36 years together.  She explained that if she and the Veteran had known about "this law we would have legally done this years ago".  

In an April 2011 statement, the appellant indicated that she entered into a relationship with the Veteran without knowledge of any impediment.  She reported that she did not know of the Veteran's prior marital history when she started living with him.  She indicated that the Veteran was under the impression that his first wife had divorced him while he was in Vietnam during active service.  She highlighted that her prior marriage had been terminated due to marital discord and abuse after less than a month.  The appellant indicated that she did not have the funds to seek a divorce and was under the impression that that the relationship had been terminated due to the short length of time.  She commented that the Veteran had listed her as his next of kin in his service records and that she had raised his child as her own.  In an April 2011 statement, the Veteran's daughter indicated that her mother was deceased, that the Veteran and the appellant, her stepmother, had been together for over 30 years, and that the appellant should be the recipient of the Veteran's benefits. 

In an April 2011 statement, the appellant's representative also argued that she should be recognized as the surviving spouse of the Veteran given that the criteria under 38 C.F.R. § 3.52 had been met.  The representative asserted that the appellant entered into a relationship with the Veteran without knowledge of any impediment and technically the common law marriage could be recognized for a period of more than one year after the death of the appellant's first husband in June 2006.  As the appellant was legally free to enter a relationship in June 2006, the representative contended that she was technically married to the Veteran for more than one year before his death in November 2007.  Although the Veteran was not divorced from his first wife until May 2007, it was asserted that the appellant had no prior knowledge of this impediment when she began her relationship with the Veteran.  The representative highlighted that the appellant lived with the Veteran from the date of their marriage until his death and that no claim had been filed by any other legal surviving spouse. 

In an April 2011 Informal Conference Report, the appellant was noted to describe the length and strength of her relationship with the Veteran from their first meeting until his death.  She reported that she did not know of any reason that their relationship could not be recognized under common law and that the Veteran wanted her to receive any benefits due based on his death.  Her representative asserted that because no impediments were known prior to their legal marriage, the appellant's relationship to the Veteran after her former husband's death should be deemed a valid marriage. 

During a hearing before the Board in March 2015, the appellant testified that she entered into a relationship with the Veteran in 1974.  She reported that she did not know he was married when she started that relationship, was officially married the Veteran in June 2007, and lived with the Veteran from 1974 until his death in 2007 as man and wife.  The appellant described being married to her first husband and living with him for less than two weeks before her father took her home and she later met the Veteran.  She indicated that she never considered herself to be a wife to her first husband, E. R. V., and did not realize that she should have gotten a divorce from him.  The appellant indicated that she and the Veteran had always thought they were common law married, if nothing else.  It was reported that once the Veteran became ill, he said it was "time for us to do this right".  To make their relationship official, the appellant commented that the Veteran then found out she was married.  When the Veteran and the appellant went to get married in 2007, they realized that the Veteran was still married to his first wife even though the first wife, W. M. G., had told the Veteran she had divorced him.  The appellant indicated that everyone in their town in Texas knew that she and the Veteran had lived together as husband and wife.  It was reported that no one ever knew the Veteran had a prior wife and that she had a prior husband.  The appellant testified that her previous marriage was terminated when her first husband was killed in 2006. 

Based on a careful review of the record, the Board finds that the appellant does not qualify as the surviving spouse of the Veteran for purposes of eligibility for VA death benefits.

As an initial matter, it is not disputed that the Veteran and the appellant entered into a formal marriage in June 2007.  However, the Veteran died in November 2007, which is less than one year after they were married.  The appellant does not contend and the evidence of record does not reflect that a child was born to the parties before or during the marriage.  Accordingly, the appellant does not meet VA eligibility requirements contained in 38 C.F.R. § 3.54 based on her formal marriage.

Second, it is not disputed that Texas recognizes common law or informal marriage, and that state law is controlling here, as that is the place where the Veteran and the appellant resided.  However, the Board must conclude that there is no valid informal marriage under state law in Texas.  The Veteran was clearly married to W. M. G. and the appellant was clearly married to E. R. V. when they entered into their relationship at some point between 1972 and 1974.  Even considering the arguments of the appellant and her representative that the appellant was free to enter an informal or common law marriage in June 2006 when her first husband, E. R. V, died, the Veteran was not formally divorced from his first wife until May 2007.  Therefore, under the laws of the State of Texas, their marriage did not begin until June 2007, when the formal marriage ceremony was conducted.  Prior to June 2007, their relationship was not a valid formal or informal marriage in Texas and, therefore, was not a "marriage" under 38 C.F.R. § 3.1.

Nevertheless, an appellant may still qualify as a surviving spouse for purposes of eligibility for VA benefits if her relationship with the Veteran is "deemed" to be a valid marriage.  38 C.F.R. § 3.52; see also Colon v. Brown, 9 Vet. App. 104, 107 (1996) (finding in cases where there is an impediment to entering into a common law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common law marriage could be deemed valid.)

The determination of a claimant's knowledge of a legal impediment is viewed in terms of what the appellant's state of mind was at the time that the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  In other words, if the appellant intended to enter into a common law or informal marriage with the Veteran without knowledge of any legal impediment at that time, the marriage could be deemed valid for VA purposes under 38 C.F.R. § 3.52.

In this regard, the appellant has asserted that she and the Veteran lived together and had a common law or informal marriage prior to their formal marriage in June 2007, and that she was unaware of any legal impediment to their informal marriage.  However, evidence of record shows overwhelming evidence to the contrary.  In fact, in lay statements of record and testimony during her hearing before the Board in March 2015, the appellant clearly reported that she knew she was already married when she entered into a relationship with the Veteran and started what she asserted to be a common law or informal marriage between 1972 and 1974.  The Board is cognizant that the appellant has offered many reasons why she thought her first marriage to E. R. V. had been "terminated" and was not a legal impediment to her informal marriage with the Veteran, including that her first husband was abusive, that the marriage ended after less than a month, and that she did not have funds to obtain a divorce.  Unfortunately, none of those statements refute the plain fact that the appellant knew she was married to E. R. V. prior to starting a relationship with the Veteran between 1972 and 1974, and had not obtained a divorce from her first husband.  In addition, while the appellant submitted lay statements, as well as lay statements authored by her friends, G. T. and E. E., to show that she had lived with the Veteran as husband and wife for 36 years, those statements show that the appellant herself, as well as other members of the community, all clearly knew that the Veteran and the appellant were each married to other people while living together.  

The Board also acknowledges the argument of the appellant's representative that once the appellant's first husband died in June 2006, the Veteran and the appellant's informal marriage should deemed valid from that date, as the appellant had no legal impediment at that point in time and was unaware that the Veteran remained married to his first wife, E. M. G.  Under 38 C.F.R. § 3.52, when an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, as is the case here, the marriage will nevertheless be deemed valid if the claimant entered into the marriage without knowledge of the impediment.  The appellant has repeatedly indicated that she entered into a common law marriage with the Veteran between 1972 and 1974.  As noted above, the appellant was clearly aware of an impediment to entering a common law or informal marriage at that time, as she was still married to her first husband at that time. 

Based on the foregoing, the Board finds that the most probative evidence reflects the Veteran and the appellant had no intent to marry prior to June 2007, nor is there sufficient evidence of a common law or informal marriage that could be deemed valid under 38 C.F.R. § 3.52 for that period.  Accordingly, the Board must conclude that a marriage "deemed valid" does not exist for VA purposes under 38 C.F.R. § 3.52.  

The Board further finds that the appellant's statements documented in detail above regarding the course and nature of her relationship with the Veteran, as well as whether she entered into the marriage without knowledge of the impediment, are inconsistent, which significantly diminish their probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the Board can consider bias in lay evidence and conflicting statements in weighing credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  For example, the appellant gave varied answers between 1972 and 1974 when asked to identify when her informal marriage to the Veteran began.  She has also reported that everyone knew her and the Veteran were still married to other people while they cohabitated and then gave a conflicting report that no one knew she and the Veteran were married to other people.  

The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law, including the state laws of Texas, as well as VA statutes and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant cannot currently be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits. 

The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes, to include entitlement to Dependency and Indemnity Compensation benefits, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


